*610MEMORANDUM **
Avon Davies, a California state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s order granting summary judgment, Blueford v. Prunty, 108 F.3d 251, 253 (9th Cir.1997), and we affirm.
Because Davies’ age-related muscular degeneration, floaters, and peripheral lattice did not require treatment, the district court did not err in concluding that Davies’ conditions did not constitute a serious medical need. See McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir.1992), overruled on other grounds, WMX Techns., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.